           Case 1:21-cv-02175-CM Document 2 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IFEOMA EZEKWO,
                             Plaintiff,
                      -against-
ST. PHILLIP NERI, CATHOLIC CHURCH,
BRONX, NEW YORK; ARCHDIOCESE OF
NEW YORK; AMERICAN COUNCIL OF
CATHOLIC BISHOPS; POPE FRANCIS AND
VATICAN; RICHARD A. COPPOLA; REV.                                21-CV-2175 (CM)
MSGR. JOSEPH P. LAMORTE; JOHN
DIBATTISTA; MONSIGNOR KEVIN                                      ORDER OF DISMISSAL
SULLIVAN; ARI ZERVOUDIS; CATHOLIC
HOMES; LOUIS L. STANTON, Individually and
in his official capacity as Justice of the Federal
Southern District of New York Court New York;
NORMA RUIZ, Individually and in her official
capacity as Justice of the Superior Court of New
York, Bronx, et al; AND JOHN (or JANE) DOES
1-10,
                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that Defendants have violated her

constitutional rights. Plaintiff submitted the complaint without the $402.00 in fees – a $350.00

filing fee plus a $52.00 administrative fee – or, a request authorization to proceed in forma

pauperis (IFP), that is without prepayment of fees. See 28 U.S.C. §§ 1914, 1915. The Court

dismisses the complaint for the following reasons.

       Plaintiff has another action pending in this Court. See Ezekwo v. Neri, No. 20-CV-9505

(LLS) (filed Nov. 12, 2020). By order dated February 12, 2021, Hon. Louis L. Stanton dismissed

that complaint for failure to state a claim but granted Plaintiff 30 days’ leave to replead. Id. at

ECF No. 3. On March 12, 2021, the day after Plaintiff filed this new action, Plaintiff filed an

amended complaint in No. 20-CV-9505 (LLS) that is identical to the complaint in this case. Id. at
              Case 1:21-cv-02175-CM Document 2 Filed 03/19/21 Page 2 of 2




ECF No. 4. As this complaint raises the same claims raised in Plaintiff’s amended complaint, no

useful purpose would be served by litigating this duplicate lawsuit. Therefore, this complaint is

dismissed without prejudice to Plaintiff’s pending case under docket number 20-CV-9505 (LLS).

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s complaint is dismissed without prejudice to Plaintiff’s pending case under

docket number 20-CV-9505 (LLS).

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and

therefore IFP status is denied for the purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     March 19, 2021
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
